OPINION OF THE COURT
Per Curiam.
*20The respondent was convicted in the County Court, West-chester County, upon his plea of guilty on December 16, 2008, before the Honorable Richard A. Molea, of grand larceny in the second degree, in violation of Penal Law § 155.40 (1), a class C felony. The respondent agreed to represent Charles Rogers and Natalie Rogers in the purchase of real property in Suffolk County. During the plea allocution, the respondent admitted that he stole the sum of $250,589.92 from his clients. When the real estate transaction failed to go forward, the respondent failed to return the down payment to his clients and intentionally retained those funds for his own personal use without the consent of his clients.
The respondent was sentenced to a five-year term of probation to expire on June 26, 2014. The Grievance Committee for the Ninth Judicial District (hereinafter the Grievance Committee) notes that restitution was paid in full.
Upon his conviction of a felony, the respondent automatically ceased to be an attorney.
Inasmuch as the respondent has been disbarred by operation of law due to his felony conviction, effective December 16, 2008, pursuant to Judiciary Law § 90 (4) (a), the Grievance Committee’s motion to strike his name from the roll of attorneys and counselors-at-law is granted.
Prudenti, P.J., Rivera, Skelos, Fisher and Austin, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Christian Bernard, is disbarred, effective December 16, 2008, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Christian Bernard, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Christian Bernard, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
*21Ordered that if the respondent, Christian Bernard, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).